Citation Nr: 0939394	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  00-25 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a disability rating higher than 40 percent for 
intervertebral disc syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rippel, Counsel




INTRODUCTION

The Veteran served on active duty from January 1978 to 
January 1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

In September 2002, June 2005 and March 2007, the Board 
remanded this issue for additional evidentiary development.  
This case has since been returned to the Board for further 
appellate action.

A motion to advance this case on the docket due to the 
Veteran's serious illness was granted by the Board in March 
2007.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 
20.900(c) (2009).


REMAND

The Board remanded this case in June 2005 to obtain recent VA 
outpatient treatment records and to afford the Veteran a VA 
examination.  The case was remanded again in March 2007 to 
obtain records of the Veteran's April 2005 lumbar discectomy 
and fusion of the L3 and L4 vertebrae at the New England 
Baptist Hospital.  These records were obtained on remand; 
however, certain records submitted by the Veteran through his 
representative in September 2009, after the issuance of the 
August 2009 supplemental statement of the case, were not 
reviewed by the originating agency and were not accompanied 
by a waiver of review by the originating agency.  

Moreover, the most recent VA examination was conducted in 
March 2006.  During that examination, the examiner stated 
that the examination was somewhat limited by liposarcoma 
operations on the Veteran's abdomen.  He felt that the 
Veteran should probably be reexamined in about a year to 
assess the final outcome of the back surgery.  Although 
treatment records from the Boston VA Medical Center (VAMC) 
dated through August 2009 have been associated with the 
record, the Board finds that, in light of VA's duty to 
conduct a thorough and contemporaneous medical examination, a 
new VA examination is necessary to address relevant rating 
criteria.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(c)(4) (2009).  See also Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. 
App. 121 (1991).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent medical records pertaining to 
treatment or evaluation of the Veteran's 
low back disability, to include any from 
the Boston VAMC, for the period since 
August 2009.

2.  Then, the Veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his 
service-connected low back disability.  
The claims folders must be made available 
to and be reviewed by the examiner.

The examiner should describe all 
symptomatology and functional impairment 
due to the Veteran's service-connected 
low back disability.  Any indicated 
studies, including X-ray studies and 
range of motion testing in degrees, 
should be performed.

The examiner should indicate whether 
there is ankylosis present, and if so, 
whether it is favorable or unfavorable.  

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disability, to include 
reflex changes, characteristic pain, and 
muscle spasm.  If neuropathy is present, 
the examiner should identify the nerve 
involved, and state whether there is 
complete or incomplete paralysis of the 
nerve.  If incomplete paralysis is 
present, the examiner should provide an 
opinion as to whether it is mild, 
moderate, moderately severe or severe.  
The examiner should assess the frequency 
and duration of any episodes of 
intervertebral disc syndrome disability, 
and in particular should assess the 
frequency and duration of any episodes of 
acute signs and symptoms of 
intervertebral disc syndrome that require 
bed rest prescribed by a physician and 
treatment by a physician.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected low back disability on 
his ability to work.

The rationale for all opinions expressed 
should also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.



By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



